Citation Nr: 0631959	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for neck pain.  

2.  Entitlement to service connection for hemiparesis.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury, to include 
seizures. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for neck pain, and 
entitlement to service connection for hemiparesis.    

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for residuals of a head injury, to 
include seizures, and whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Chronic neck pain was not shown in service, and a current 
disorder manifested by neck pain has not been shown by 
competent medical evidence to be related to service or to a 
disease or injury of service origin.  

2.  Hemiparesis was not shown in service, was not manifest to 
a compensable degree within the first post-service year, and 
have not been shown by competent medical evidence to be 
related to service or to a disease or injury of service 
origin.  

CONCLUSIONS OF LAW

1.  A disorder manifested by neck pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Hemiparesis was not incurred in or aggravated by active 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held that adequate notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
this was done, as a duty to assist letter in September 2002 
preceded the December 2002 rating decision.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VA's duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
notice requirements have been satisfied in this matter, as 
discussed below.

In the September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  In addition, the veteran 
was advised, by virtue of a detailed April 2004 statement of 
the case, and May 2005 supplemental statement of the case 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  It is therefore found that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the statement of the case and supplemental statement of 
the case contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The RO obtained 
evidence as it was identified by the veteran.  In his 
February 2003 notice of disagreement, the veteran stated that 
he was in the process of gathering documentation in support 
of his claims.  Since that time, the veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that either needs to be or can be obtained.  

Additionally, the Board obtained a medical expert opinion 
through the Veterans Health Administration (VHA) in September 
2006 for the purpose of determining the nature and etiology 
of his claimed disabilities, and in particular whether they 
could be associated with the veteran's period of service.  
The VHA opinion answered the questions posed by the Board in 
its June 2006 request.  The medical opinion was associated 
with the claims file, and the veteran and his representative 
were provided copies of the opinion.  In September 2006, the 
veteran's representative submitted an Informal Brief in 
response to the VHA medical opinion.  There is no indication 
that an additional opinion would provide any more probative 
or relevant evidence than is already of record.  

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  

Analysis

The veteran seeks service connection for neck pain and for 
hemiparesis.  He contends that these disabilities evolved 
from an undocumented incident in 1962, and December 1963 
incident documented in his service medical records.  The 
veteran claims that the incident in 1962 involved three other 
servicemen who repeatedly kicked him in the head.  The 
veteran also references his complaints in December 1963 of 
something snapping in his neck after rolling over in bed, 
followed by his documented complaints of paralysis.  The 
veteran concedes that he was involved in a post-service fight 
in 1982, but alleges that this only aggravated the pre-
existing disabilities that began in service.  

Review of the service medical records show that the veteran's 
medical history at time of entrance included having his head 
"cracked open" when he was 4 years old.  (An insurance 
report from 1948 that is included in the record confirms this 
accident and notes that the skull was fractured.)  It was 
noted that there were no residuals from this injury.  In 
December 1963, the veteran was seen after he rolled over in 
bed and felt something snap in his neck.  At the time, he 
described his neck as "paralyzed."  At one point, he 
claimed that he was paralyzed all over, except for his arms.  
The diagnosis was transient hysterical paralysis.  At time of 
the December 1964 separation exam, no chronic neck disorder 
was noted, and no diagnosis of hemiparesis was recorded.  It 
was further detailed that the veteran had fractured his head 
in 7 places on the left side when he was 4.  

Post service records include documents from 1972 at which time 
Jacksonian epilepsy and history of concussion at age 4 were 
noted.  It was noted that the veteran had had seizures since 
1968.  Films of the skull were made.  They showed that he had had 
a fairly extensive craniotomy involving the left parietal and 
frontal areas.  Film of the neck showed low grade wear and tear 
in the mid portion with a line of increased density across the 
mid potion of the 2nd body which was probably developmental.  The 
possibility of an impacted compression could not be excluded, but 
there was no displacement of the airway to suggest soft tissue 
swelling or hemorrhage.  The examiner noted that if the veteran 
had persistent neck symptoms, further investigation was in order.  
Additional private records from the mid 1970s reflect that his 
seizures continued.  

Private records show that in 1982, the veteran was seen after 
falling down some stairs and was unable to move his extremities.  
Quadriparesis due to spinal cord contusion at the C5-6 level was 
diagnosed, and he underwent an anterior C5-6 fusion.  
Subsequently dated private and VA records dated in the 1980s show 
that he continued to be seen for seizures and for spasticity 
associated with his cervical spine disorder.  A private 
physician's impressions in a 1984 report were status post left 
depressed skull fracture, focal seizures secondary to the skull 
fracture, and status post cervical myelopathy secondary to 
cervical fracture.  At the time of VA psychiatric exam in 1987 
(and on additional subsequently dated documents), the veteran 
also alleged that he had been kicked in the head during service.  

More recent treatment records include VA and private documents 
dated from 1999 through 2004.  In VA documents from 2002, it was 
noted that the veteran had been in a fight in 1982 when 
intoxicated and now had increased sensory problems.  A large 
temporal defect from the auto accident when he was 4 was noted.  
The diagnoses were C5 ASIA D tetraplegia due to the 1982 fight, 
and premorbid right hemiparesis secondary to the left cerebral 
vascular accident (CVA) at the age of 41/2.  These documents 
reflect ongoing treatment for incomplete quadriplegia and 
cervical spine syndrome and myelopathy, as well as psychiatric 
problems.  

In June 2006, the Board requested a medical expert opinion from a 
neurologist as to the etiology and nature of the veteran's neck 
disorder and hemiparesis.  Specifically, an opinion was requested 
as to whether it is very likely, at least as likely as not, or 
highly unlikely that the veteran currently suffers from a neck 
disorder or hemiparesis that is related to any incident of 
service.  The physician was also requested to opine whether it is 
at least as likely as not that either condition preexisted 
service, and if so, whether the condition was aggravated therein

In a September 2006 opinion, G.T.T., M.D., VA Staff Neurologist, 
stated that after careful review of the veteran's records, it was 
highly likely that the veteran currently suffers from a neck 
disorder that is related to any incident in service.  Medical 
records during active service and at time of separation did not 
record any neck disorder.  The VA neurologist also opined that it 
was highly unlikely that the veteran currently suffers from 
hemiparesis that is related to any incident of service.  Medical 
records during active service and at time of discharge did not 
record or allude to this condition and that it was not likely 
that either condition pre-existed service, and thus, not 
aggravated by service.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 
(2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Where a veteran served for at least 90 days and manifests a 
neurological disorder, including hemiparesis, to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The Court has held that in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
section 1111, VA must show by clear and unmistakable evidence 
(1) that the disease or injury existed prior to service and 
(2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. section 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. section 3.304(b) to reflect the 
change in the interpretation of the statute governing the 
presumption of sound condition.  The final rule conforms to 
Federal Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004), and applies to claims, which were 
pending on or filed after May 4, 2005.  As the veteran's case 
was pending as of that date, the amendment applies.

The Federal Circuit held that 38 U.S.C.A. sections 1110 and 
1131 provide compensation for disability incurred during 
wartime and peacetime service and a presumption of soundness 
upon entrance into service, except as to disorders noted at 
that time. Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  The Court held that it may be overcome only 
'where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 16, 
2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, however, no competent medical evidence or 
opinion has been entered into the record which links or 
relates the veteran's neck pain and hemiparesis at issue to 
his period of active service on any basis.  Applying the 
Hickson analysis, the initial question is whether there is 
evidence of the current claimed neck pain and hemiparesis 
disorders.  

VA medical records dated in 2002 document the diagnoses of 
C5 ASIA D tetraplegia, and premorbid right hemiparesis.  With 
respect to the claim of neck pain, it must be noted that in 
the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Recent private and VA treatment records, however, 
document multiple diagnoses related to the veteran's cervical 
spine, including the referenced C5 ASIA D tetraplegia, as 
well as cervical spine syndrome and myelopathy in 2002, and 
quadriparesis due to spinal cord contusion at the C5-6 level 
in 1982.  Since there are diagnoses associated with the 
veteran's neck, for purposes of analysis, neck pain can be 
considered a legitimate disorder for service connection 
purposes.  

With respect to Hickson element (2), there is no specific 
documentation in the service medical records of neck pain or 
hemiparesis.  However, service medical records do document 
the December 1963 incident in which the veteran was seen 
after he rolled over in bed and felt something snap in his 
neck.  At the time, he described his neck as "paralyzed."  
At one point, he claimed that he was paralyzed all over, 
except for his arms.  Although the ultimate diagnosis was 
transient hysterical paralysis, the Board notes that the 
veteran is competent to report that he experienced a neck 
injury in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, for purposes of analysis, an injury to the veteran's 
neck associated with neck pain in service may be conceded.

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current neck 
pain and hemiparesis are related to a disease or injury that 
occurred in service, or, in the case of hemiparesis, that it 
was shown to a compensable degree in the first post-service 
year.  The Board has reviewed all of the evidence of record, 
and finds that the preponderance of the evidence is against 
finding that the veteran's neck pain and hemiparesis are 
etiologically related to his period of service.  

First, with respect to whether a relationship can be 
established between the current hemiparesis and service on a 
presumptive basis, it is initially noted that there are no 
medical treatment records available for the first post-
service year.  The initial medical documentation of the 
veteran's hemiparesis was shown many years after service in 
the report of a May 2002 VA treatment record.  Given the 
absence of the documentation of hemiparesis in the first 
post-service year, entitlement to service connection for 
hemiparesis may not be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Second, the Board takes notice that the veteran's medical 
history at time of entrance into service included the report 
of a head fracture when the veteran was 4 years old.  It is 
also noted that a May 2002 VA treatment record diagnosed a 
premorbid right hemiparesis secondary to the left cerebral 
vascular accident (CVA) at the age of 41/2.  The medical 
evidence shows that head injury clearly and unmistakably 
preexisted service, thus the presumption of soundness is 
rebutted.  Consequently, the critical question to be answered 
is not only whether the veteran has a current neck pain 
disorder or a current hemiparesis, that is related to service 
by way of incurrence, but also whether either of these 
disorders were the result of the permanent aggravation of the 
pre-existing head fracture that was shown at entrance.  

The veteran himself has theorized that his current neck pain 
and hemiparesis are directly the result of the December 1963 
incident in which he experienced both neck pain and paralysis 
documented in the service medical records, and an 
undocumented incident in 1962 when he was kicked in the head 
by other servicemen.  With respect to any medical conjectures 
that could be made on his part, however, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current neck pain and 
hemiparesis at issue are related to service, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
this disorder.  

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates a current neck pain 
disorder or hemiparesis to the veteran's period of active 
service by way of aggravation or incurrence, including by way 
of any injury he may have sustained therein, or otherwise.  

On the other hand, the medical evidence against the veteran's 
claim consists of the September 2006 VHA medical expert 
opinion provided by Dr. G.T.T., a Staff Neurologist with the 
VA Longbeach Healthcare System.  This opinion was provided 
for the express purpose of determining the etiology of the 
veteran's neck pain and hemiparesis, including whether they 
could be related to service.  The VA neurologist who provided 
the opinions had the benefit of a review of the medical 
record contained in the veteran's claims file.  Following a 
careful review of the veteran's medical records, the VA 
neurologist concluded that it is highly unlikely that the 
veteran currently suffers from either a neck pain disorder or 
a hemiparesis that that is related to any incident in 
service; and further, that it is not likely that either 
condition pre-existed service, and therefore not aggravated 
by service.  In arriving at these conclusions, Dr. G.T.T. 
explained that the veteran's service medical records did not 
record or allude to either disorder at issue.  This medical 
expert opinion is deemed highly probative because it was made 
by a medical professional, based upon a thorough historical 
review, and provided pertinent reasons and bases for the 
conclusions reached.  

As there were no findings of such in service, there is no 
determination that the disabilities clearly and unmistakably 
increased in severity in service.  Accordingly, the 
presumption of aggravation was rebutted.

In summary, the Board concludes that the preponderance of the 
evidence fails to document that the veteran's neck pain 
and/or hemiparesis are proximately due to or the result of a 
service-connected disease or injury, by way of incurrence or 
aggravation, or that his hemiparesis was incurred or 
aggravated by service, to include on a presumptive basis.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claims.  Accordingly, service connection for the claimed 
disorders must be denied.


ORDER

Entitlement to service connection for neck pain is denied.  

Entitlement to service connection for hemiparesis is denied. 


REMAND

In a May 2005 rating decision, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a head injury, to include seizures, or to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.    

In October 2005, the veteran submitted a statement that must 
be construed as a notice of disagreement with the May 2005 
decision.  When there has been an initial RO adjudication of 
a claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the case 
(SOC), and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  Accordingly, this case is REMANDED for the 
following:

The AMC should issue a statement of the 
case to the veteran and his representative 
addressing the issues of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for 
residuals of a head injury, to include 
seizures, and whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for a chronic acquired 
psychiatric disorder.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


